EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350 (SECTION906 OF THE SARBANES-OXLEY ACT OF 2002) In connection with the accompanying Annual Report on Form 10-K/A of Digirad Corporation for the year ended December 31, 2009, I, Richard B. Slansky, Chief Financial Officer of Digirad Corporation, hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) such Annual Report on Form 10-K of Digirad Corporation for the year ended December 31, 2009, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Annual Report on Form 10-K of Digirad Corporation for the year ended December 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Digirad Corporation at the dates indicated. This certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. February 12, 2010 /s/RICHARD B. SLANSKY Richard B. Slansky Executive Vice President and Chief Financial Officer (Principal Financial Officer) A signed copy of this written statement required by Section906 has been provided to Digirad Corporation and will be retained by Digirad Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
